Case 1:18-cv-00444-RP Document 48 Filed 10/03/18 Page 1 of 1


                                                            FILED
                                                            OCT 0 3 2018
                                                              S OISTh T
                                                                        COU'
                                                        WESTERN DsTRr 0
                                                        sy________




            DUPLICATE


            Court Name: TEXAS WESTERN
            Division:      1



            Receipt Number: 100034192
            Cashier ID: ciames
             Transaction Date:     10/03/2018
             Payer Name: KINNEY RECRUITING LLC


             PRO MAC VICE
                 For: ROBERT KINNEY
                 Case/Party: D-TXW-5-08-LB-000000-OO1
                 Amount:         $100.00


             PAPER CHECK
                 Check/Money Order Num: 321035
                 Amt Tendered:   $100.00


             Total Due:          $100.00
             Total Tendered: $100.00
             Change Amt:         $000

             1   :18-CV-444-RP; MWK RECRUITING INC
             V. JOWERS ET AL; PRO MAC VICE FEE
             FOR ROBERT KINNEY.       PRO MAC GRANTED
             ON 8/2/18
